Citation Nr: 1018879	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for 
emphysema/bronchitis, to include as secondary to nicotine 
dependence.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for venereal disease, 
to include venereal warts.

5.  Entitlement to service connection for a digestive 
disability.

6.  Entitlement to service connection for gallstones.

7.  Entitlement to service connection for disability 
resulting from alcohol abuse.

8.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to 
April 1986; the Veteran also had Army Reserve duty from 
January 1987 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2007.  This matter was 
originally on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in March 2003, July 2004 and September 
2005.

Initially, the Board notes that it has recharacterized the 
issues as above.  Specifically, the Board has added 
bronchitis to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for emphysema as the January 1999 rating decision adjudicated 
the issue as service connection for emphysema, bronchitis 
secondary to nicotine dependence, the October 2003 Board 
decision also adjudicated the issue as service connection for 
emphysema and bronchitis, and the Veteran's request to reopen 
in October 2004 was for a recurrent respiratory disease.  The 
Board has also combined the issue of entitlement to service 
connection for venereal disease and the issue of entitlement 
to service connection for venereal warts as venereal warts 
are a sexually transmitted disease.  Also, the Board has 
recharacterized the issues of entitlement to service 
connection for digestive problems and sinus congestion to a 
digestive disability and a sinus disability. 

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
dental disability and a claim for emphysema or bronchitis, as 
well as the issues of entitlement to service connection for 
schizophrenia and a venereal disease to include venereal 
warts, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a chronic digestive disability 
that is related to active service.

2.  The Veteran does not have gallstones that are related to 
active service.

3.  The Veteran's alcohol abuse in service was a result of 
his own willful misconduct and not a result of service-
connected disabilities.

4.  The Veteran does not have a chronic sinus disability that 
is related to active service.


CONCLUSIONS OF LAW

1. The Veteran does not have a chronic digestive disability 
that was incurred in or aggravated by active service.   38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have gallstones that were incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Entitlement to disability resulting from alcohol use is 
barred as a matter of law.  38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2009).

4.  The Veteran does not have a chronic sinus disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2007 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's Army Reserve 
personnel and medical records, readjudicated the Veteran's 
claims for service connection under provision of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) as discussed in more detail below, and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's September 2007 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's claim for service connection 
for a disability resulting from alcohol use, claimed to be 
nerve damage and impaired memory, during a psychiatric 
evaluation in February 1989, the Veteran provided a history 
that when he was stationed in Germany he did most of his 
alcohol drinking there, that he took one hit of LSD, and that 
he was charged with selling drugs and ordered to attend an 
"AA" meeting.  Impression was substance abuse by history.       

With respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m).  Alcohol abuse is the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.  38 
C.F.R. § 3.301.  Alcohol abuse, unless it is a secondary 
result of an organic disease or disability, is considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  

The law prohibits a grant of direct service connection for 
alcohol abuse on the basis of incurrence or aggravation in 
the line of duty during service.  Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 
10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may 
be service connected for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his service-
connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder, and that it is not due to willful wrongdoing.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran does not contend, nor does the evidence show, 
that his alcohol abuse in service was secondary to any of the 
claimed disabilities that are currently on appeal; and, to 
date, the Veteran has not been granted service connection for 
any disability.  
Accordingly, entitlement to service connection for disability 
resulting from alcohol abuse is barred as a matter of law.

With respect to the remaining issues, the first question that 
must be addressed is whether incurrence of a chronic 
digestive disorder, gallstones, or a chronic sinus disorder 
is factually shown during service.  The Board concludes it 
was not.

The Veteran's reserve personnel records indicate that he 
enlisted in the Army Reserves in January 1987 and was ordered 
to active duty training for 63 days on March 4, 1987 to 
attend 62B1 school construction equipment repairer training.  
Thus, it is most likely that the Veteran was on TDY AIT from 
March 4, 1987 until April 18, 1987.  In May 1988 and August 
1988, the Veteran was reassigned in the reserves.  In May 
1988, the Veteran's duty MOS was Cook in USAR Ready and he 
was with HHC 3d Trans Bde (COSCOM) in Anniston, Alabama.  He 
was ordered to muster duty for one day in August 1994.

The December 2005 ABCMR Record of Proceedings indicates that 
the Veteran requested in March 2005 that his honorable 
discharge be changed to show that he was separated or retired 
by reason of physical disability.  It was noted that the 
Veteran's military records show he entered active duty on 
June 18, 1980 as a motor transport operator, that he was 
promoted to sergeant on November 1, 1983, and that he 
continued to serve until he was honorably discharged on April 
17, 1986.  After a break in service, the Veteran enlisted in 
the Army Reserve on January 13, 1987 for a period of three 
years with an established expiration of term of service (ETS) 
of January 12, 1990.  He reenlisted in the Army Reserve on 
December 26, 1989 for a period of six years with an 
established ETS of December 25, 1995.  The Veteran continued 
to serve until he was honorably discharged on January 2, 
1996, nine days past his ETS.



The Record of Proceedings indicates that a Retirement Points 
Summary shows that the Veteran earned only 15 membership 
points from retirement year beginning October 15, 1990 
through retirement year ending October 14, 1995.  ARPERCEN 
orders dated September 20, 1994, reduced the Veteran to 
private, E-1 for an unknown reason. 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.   Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Thus, the only period of active duty is from June 1980 to 
April 1986 and the only period of duty for training shown in 
the Veteran's service personnel records is from March 4, 1987 
until April 18, 1987.  
 
With respect to a chronic digestive disability and 
gallstones, the service treatment records are absent 
complaints, findings or diagnoses of any of these problems 
during service.  On the clinical examination for separation 
from service, the Veteran's abdomen and viscera were 
evaluated as normal.  In addition, the Veteran denied ever 
having frequent indigestion, stomach, liver, or intestinal 
trouble, gall bladder or gallstones.  Thus, there is no 
medical evidence that shows that the Veteran suffered from a 
chronic digestive disability or gallstones during service. 

With respect to a chronic sinus disability, the Veteran's 
service treatment records indicate that in March 1986, the 
Veteran presented with complaint of cold and productive 
cough; the assessment was sinus congestion.  However, the 
Board cannot conclude a "chronic" sinus condition was 
incurred during service.  Treatment in service for sinus 
congestion cannot be considered treatment for a chronic 
disorder unless there is some indication that a chronic 
disorder exists.  That an injury occurred or disease in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  In addition, on the 
clinical examination for separation from service, the 
Veteran's sinuses were evaluated as normal.  In addition, the 
Veteran denied ever having ear, nose, or throat trouble, 
chronic or frequent colds, or sinusitis.  Thus, there is no 
medical evidence that shows that the Veteran suffered from a 
chronic sinus disability during service

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a).  Calculi of the gallbladder can be service-
connected on such a basis.  However, presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 
38 U.S.C.A. §§ 1111, 1112, and 1131 (presumption of soundness 
and presumptions relating to certain diseases and 
disabilities), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases) for 
the periods of ACDUTRA or INACDUTRA is not appropriate.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The Veteran 
has not indicated, and the record does not show, that he has 
had symptoms of a digestive disability, gallstones, or a 
sinus disability that have continued since service.  At the 
October 1986 VA examination after the Veteran's active duty 
service, x-rays of the sinuses showed some thickening of 
mucosa in sinus region but no air fluid levels or other 
abnormalities; the impression was allergic rhinitis.  
However, there are no complaints, findings or diagnoses of 
any sinus condition from October 1986 until 1989 when the 
Veteran complained of pain in right side of face, popping 
right ear, hearing loss, fever, sweating, nasal drip, 
coughing, white sputum, and burning in chest with coughing.

Similarly, there are no complaints, findings or diagnoses of 
any digestive disorder until 2000 when an assessment of 
weight loss and epigastric pain was rendered in January and 
assessment of gastritis was rendered in March.  The Board 
notes that prison medical records include a radiology report 
dated in August 1996 which included an impression of 
functioning upper tracts with no abnormality identified.  

The Veteran has identified no treatment records for any sinus 
problems between 1986 and 1989 or any digestive problems 
prior to 2000.  The Board also notes that the Veteran has 
identified no treatment records for gallstones.    

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Veteran filed his claim for service connection for a 
digestive disability, gallstones, and sinus disability in 
April 2000.  However, the Veteran has identified no current 
treatment for any of these conditions.  Even assuming that 
the epigastric pain and gastritis diagnosed in January and 
March 2000 were current conditions, there is no indication in 
the record that either condition was a chronic condition.  
The U.S. National Center for Health Statistics defines a 
chronic condition as one of three months' duration or longer.  
Stedman's Medical Dictionary, 27th Edition (2000), p. 348.  
Thus, the record is absent evidence of a chronic digestive 
disability, gallstones, or chronic sinus disability either 
during service or since he filed his claim in April 2000.  In 
the absence of competent medical evidence that the Veteran 
has a current chronic disability upon which compensation 
benefits may be based, the requirements for establishing 
service connection have not been met.  38 U.S.C.A. §§ 1131; 
38 C.F.R. §§ 3.303.  
  
Although the Veteran contends that he suffers from a 
digestive disorder, gallstones, and a sinus disorder that are 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in April 2003, February 
2005, and October 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the Veteran of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ).  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The record also indicates that the Veteran has applied for 
but has been denied Social Security Administration (SSA) 
disability benefits.  The duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The Veteran has 
not contended that he was pursuing SSA benefits for any of 
the alleged disabilities on appeal in this case.  See also 
Golz v. Shinseki, No. 09-7039 (Fed. Cir., January 4, 2010) 
(SSA records are relevant if related to the injury claimant 
is seeking benefits for and there is a reasonable possibility 
of substantiating claim).  Thus, there is no indication that 
the SSA records would be relevant to these claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran has not been afforded VA examinations with 
opinions as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
with respect to a digestive disorder and gallstones because 
there is no evidence indicating the Veteran "suffered an 
event, injury or disease in service."  Further, there is no 
medical evidence showing treatment of a chronic digestive 
disorder, gallstones, or a chronic sinus disorder or the 
possibility that a digestive disorder, gallstones, or a sinus 
disorder is related to service.  Thus, the Board finds that 
an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for a digestive disability 
is denied.

Entitlement to service connection for gallstones is denied.

Entitlement to service connection for disability resulting 
from alcohol abuse is denied.

Entitlement to service connection for a sinus disability is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the issue of service connection for 
schizophrenia, in an April 2006 letter, the Veteran 
acknowledged that he applied for and was denied SSA benefits 
for a mental issue.  VA is required to obtain evidence from 
SSA including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

With respect to the issue of service connection for venereal 
disease, to include venereal warts, the Veteran's service 
treatment records indicate that in October 1982, the Veteran 
presented with complaints of burning on urination without 
penile discharge.  Assessment was urinary tract infection.  
In October 1983, the Veteran presented with kidney problems 
and frequent urination with urethral discharge.  Lab results 
indicated neisseria gonorrhoeae.  In July 1984, the Veteran 
presented with complaints of rash on penis for three days 
with urethral discharge.  Assessment was trichomonias.  Lab 
results indicated neisseria gonorrhoeae.  In November 1984, 
the Veteran presented with complaint of rash on penis for two 
weeks.  Objective assessment was warts on glans of penis and 
shaft.  Assessment was non-gonococcal urethritis and 
condyloma.  The Veteran underwent circumcision in December 
1984.  Tissue examination showed phimosis.  

In January 2000, the Veteran submitted an affidavit which 
stated that he had undergone operations for removal of 
venereal warts which still exist.  In January 2002, the 
Veteran stated that he contracted a sexually transmitted 
disease (STD) in service which led to warts which were 
removed in service by circumcision and by electrical device.  
The Veteran stated that the warts reappeared after service 
but that he did not seek treatment.  The Veteran stated that 
since the 1990s, they were very small but had grown to the 
size of a quarter and were treated for 12 weeks while the 
Veteran was at Limestone Correctional Facility with a liquid 
substance.  The Veteran stated that since then, his warts 
have reappeared.  



In this regard, a medical opinion in conjunction with the 
review of the entire record is warranted.  An examination may 
also be necessary.  The Board acknowledges that providing VA 
examinations to Veterans incarcerated in prison may be 
difficult and, in some circumstances, virtually impossible.  
The Court, however, has provided a degree of guidance for VA 
adjudicators in the event that a Veteran is incarcerated.  
The Court has cautioned adjudicators of incarcerated Veterans 
to be certain that they tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In a subsequent decision which affirmed this need to 
tailor assistance to incarcerated Veterans, the Court 
explained that where the Secretary has determined that a 
Veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the 'caution' 
of Wood, supra, a remand is required to provide the Secretary 
with another opportunity to fulfill the statutory duty to 
assist the appellant in developing the facts of his claim.  
Bolton v. Brown, 8 Vet. App. 185 (1995).  

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated Veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  

With respect to the remaining issues on appeal, the Board 
notes that in October 2007, the AMC issued a VCAA letter to 
the Veteran in compliance with the Board's September 2007 
Remand.  The letter indicated that enclosed were ten VA Forms 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA).  In December 2007, 
the RO received the Veteran's letter indicating that there 
were no VA Forms 21-4142 enclosed with the October 2007 
notice.  He asked that if there were any forms that needed to 
be submitted, to please send them.  There is no indication 
that these forms were sent.



Further, the Veteran had identified additional medical 
evidence in support of his claims.  Specifically, the Veteran 
identified treatment by Limestone Correctional Facility 
Infirmary from 1995 to 1999 (venereal warts); VAMC Jackson, 
Mississippi in January 2005; prison health services, Dr. 
Saddiq and Dr. Sanders in May 2006 (schizophrenia, dental, 
respiratory); Dr. Kean, oral maxillofacial specialist, in 
July 2007 (dental);  Dr. Parker, maxillo facial specialist, 
in August and October 2007 (dental).  Thus, the Board finds 
that VA Forms 21-4142 should be sent to the Veteran so that 
he may authorize VA to obtain records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his issues 
on appeal that is not evidenced by the 
current record, including the records 
noted above.  If so, the Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran's medical and 
adjudication records from SSA should be 
requested. All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

3.  The Veteran should also be asked to 
describe in detail his current venereal 
warts such as the number, the frequency 
of recurrence, and any symptoms such as 
pain, itching, or scarring.  This 
information and the claims file must be 
made available to and reviewed by a VA 
examiner, and the report should reflect 
that such a review was made.  If 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
venereal warts are related to the 
symptoms documented during the Veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

If the opinion can not be rendered 
without physical examination of the 
Veteran, if at all possible, the Veteran 
should be afforded a VA examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
efforts expended to provide the Veteran 
with medical examinations for his service 
connection claim including attempts to 
secure a fee-based physician to conduct 
the requested examinations at the 
correctional facility where the Veteran 
is incarcerated should be documented and 
associated with the claims file.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


